Order entered September 6, 2019




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00519-CV

                  ESTER WILLIAMS, A HOLEE BAIL BONDS, Appellant

                                                   V.

                                    JOANN SEMPLE, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-06177-C

                                              ORDER
        Before the Court is appellant’s August 30, 2019 first unopposed motion for extension of

time to file her opening brief. Appellant explains the extension is needed, in part, because the

parties are attempting to settle their dispute.

        We GRANT the motion and ORDER appellant to file her opening brief, a status report

concerning the parties’ settlement efforts, or a motion to dismiss the appeal no later than October

1, 2019.

                                                           /s/   BILL WHITEHILL
                                                                 JUSTICE